Case 6:15-cv-01855-TAD-CBW Document 317 Filed 08/26/19 Page 1 of 4 PageID #: 11784



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

   TOTAL REBUILD, INC.                    )
                                          )
        Plaintiff/Counterclaim-Defendant, )                Case No. 6:15-cv-01855-TAD-CBW
                                          )
   v.                                     )                JUDGE TERRY A. DOUGHTY
                                          )
   PHC FLUID POWER, L.L.C.,               )                MAGISTRATE JUDGE WHITEHURST
                                          )
        Defendant/Counterclaim-Plaintiff. )                JURY TRIAL DEMANDED
                                          )


       DEFENDANT PHC FLUID POWER, L.L.C.’S RESPONSE IN OPPOSITION TO
      PLAINTIFF TOTAL REBUILD, INC.’S MOTION FOR EXTENSION OF TIME TO
        FILE OPPOSITION TO DEFENDANT’S MOTION IN LIMINE REGARDING
       ACCUSED SYSTEMS NOT IDENTIFIED IN INFRINGEMENT CONTENTIONS


           Defendant/Counterclaimant PHC Fluid Power, LLC (“Defendant”) opposes Plaintiff Total

   Rebuild, Inc.’s request for yet another extension to respond to Defendant’s Motion in Limine

   regarding Accused Systems Not Identified in Infringement Contentions. The requested extension

   would make it impossible for Defendant and its counsel to prepare for the jury trial.

           The extension pertains to more than simply an allegedly last-minute temporary illness by

   one of the four attorneys of record for Plaintiff in this case. The requested extension pertains to a

   motion to exclude information that was required to be provided in August 2016 – over three years

   ago. See Motion in Limine (Dkt. 296). The required information was to identify specifically what

   systems are alleged to infringe the patent in suit. Yet, less than two week before the parties exhibit

   list, witness lists, jury instructions, verdict forms, and other filing are due, Plaintiff seeks another

   extension because it simply cannot and will not identify the systems for which the parties are going

   to trial. Without the identification of the systems at issue, it is impossible for Defendant and its


                                                      1
Case 6:15-cv-01855-TAD-CBW Document 317 Filed 08/26/19 Page 2 of 4 PageID #: 11785



   counsel to properly prepare for trial and provide all the exhibits and documents within the

   deadlines set by the Court.

          If Total is permitted to assert infringement at trial by numerous systems with different

   configurations, PHC will have to prepare witnesses, exhibits, and testimony for numerous systems

   within those broad categories of systems, whether Total will argue infringement by any specific

   system or not. Two and a half weeks for PHC to prepare for an unknown number of accused

   systems is simply insufficient. Further, PHC needs a decision on the Motion in Limine so it can

   continue with other pre-trial matters if the Motion in Limine is granted.

          This is yet another action by a Plaintiff who, from day one, has not been prepared to take

   this case to trial. This trial has been reset multiple times. Plaintiff suspects this is simply another

   delay tactic. Certainly, one of three other attorneys for Plaintiff (two of which are named partners

   at the firm) could pick up the slack for an attorney who was just added to the record last week.

          Accordingly, PHC respectfully requests Total’s Motion for Extension be denied.



          Dated: August 26, 2019
                                                          Respectfully submitted,
                                                          MILLER LEGAL PARTNERS PLLC

                                                          /s/ Nicholas R. Valenti
                                                          Samuel F. Miller, TN Bar No. 22936
                                                          Nicholas R. Valenti, TN Bar No. 35420
                                                          Fifth Third Center–Suite 2000
                                                          424 Church Street
                                                          Nashville, Tennessee 37129
                                                          Tel/Fax: (615) 988-9011
                                                          Email: smiller@millerlegalpartners.com
                                                          nvalenti@millerlegalpartners.com

                                                          NEUNERPATE

                                                          /s/ Cliff A. Lacour

                                                     2
Case 6:15-cv-01855-TAD-CBW Document 317 Filed 08/26/19 Page 3 of 4 PageID #: 11786



                                            Brandon W. Letulier - #28657
                                            Cliff A. LaCour - #30581
                                            One Petroleum Center, Suite 200
                                            1001 West Pinhook Road
                                            Lafayette, Louisiana 70503
                                            Tel: (337) 237-7000
                                            Fax: (337) 233-9450
                                            Email: bletulier@neunerpate.com
                                                    clacour@neunerpate.com

                                            Attorneys for PHC Fluid Power, L.L.C.




                                        3
Case 6:15-cv-01855-TAD-CBW Document 317 Filed 08/26/19 Page 4 of 4 PageID #: 11787



                                  CERTIFICATE OF SERVICE
          The undersigned certifies that on this 26th day of August 2019, a copy of the foregoing
   was served on counsel of record listed below via the Court’s ECF system:
          William W. Stagg
          Chase A. Manuel
          Steven G. Durio
          Tyler Rush
          Durio, McGoffin, Stagg & Ackermann, PC
          220 Heymann Boulevard (70503)
          Post Office Box 51308 Lafayette, LA 70505-1308
          Bill@dmsfirm.com
          Chase@dmsfirm.com
          Buzz@dmsfirm.com
          tyler@dmsfirm.com

          Brandon W. Letulier
          Cliff A. LaCour
          NeunerPate
          One Petroleum Center, Suite 200
          1001 W. Pinhook Road
          Lafayette, LA 70503
          bletulier@neunerpate.com
          clacour@neunerpate.com

                                                            s/ Nicholas R. Valenti
                                                            Nicholas R. Valenti




                                                 4
